              Case 2:18-cv-01142-RSL Document 90 Filed 08/03/20 Page 1 of 2



 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7    HEIDI CHIAT,
                                                          Case No. C18-1142RSL
 8                  Plaintiff,
                                                          ORDER
 9           v.
10    STATE OF WASHINGTON, et al.,
11                  Defendants.
12
13          This matter comes before the Court on plaintiff’s “Emergency Motion to Order
14   Defendants to Answer and to [A]ppear for Depositions.” Dkt. # 75. This motion was filed
15   two days before her preceding round of discovery motions was noted for consideration on
16   the Court’s calendar. Plaintiff, believing that she was entitled to a ruling more quickly,
17   filed this motion requesting relief from Chief Judge Ricardo S. Martinez.
18         The Court ruled on plaintiff’s discovery motions (Dkt. # 69-72) on July 2, 2020.
19 There is no rule of procedure or other authority supporting plaintiff’s application to the
20 Chief Judge of the Western District of Washington for rulings on her discovery motions or
21 for review of this case in general. To the extent plaintiff is attempting to choose her own
22 judicial officer, the request is DENIED. To the extent plaintiff intends to appeal the
23 undersigned’s discovery determinations, she will have an opportunity to do so before the
24 Ninth Circuit after judgment is entered in this case
25
26

     ORDER - 1
             Case 2:18-cv-01142-RSL Document 90 Filed 08/03/20 Page 2 of 2



1          Dated this 3rd day of August, 2020.
2
3                                           A
                                            Robert S. Lasnik
4
                                            United States District Judge
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER - 2
